Citation Nr: 1531116	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  09-02 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for esophagitis. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1978 to March 1987, March 1991 to August 1991, June 1997 to September 1997, and February 2004 to November 2005. 
This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This case was previously before the Board in April 2014, when it was remanded for further development.  As there was substantial compliance with the Board's remand directives no further development is required.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, 287 F.3d 1377 (Fed. Cir. 2002) (holding that there was no Stegall violation when there has been substantial compliance with the Board's remand order).

The Veteran testified before the undersigned in December 2012.  A transcript of the hearing is of record.

While the Veteran's appeal was pending before the Board, the Appeals Management Center (AMC) issued a rating decision in January 2015 granting service connection for gastroesophageal reflux disease (GERD) with hernia.  Since that grant constitutes a full grant of the benefits sought on appeal, that claim is no longer before the Board.  AB v. Brown, 6 Vet.App. 35 (1993).


FINDING OF FACT

The competent and credible evidence does not establish that the Veteran currently has a diagnosis of esophagitis.  



CONCLUSION OF LAW

The criteria for the establishment of service connection for esophagitis have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, in regards to the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

I. VA's Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability). Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

An April 2008 letter fulfilled all the above-described notice requirements. 

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and private treatment records are in evidence.  
The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examination in November 2014, the results of which have been included in the claims file for review.  The examination involved a review of the Veteran's medical records and a thorough examination of the Veteran.  The VA examiner elicited substantial information regarding the Veteran's medical history and current symptoms, and completed an objective examination of him.  The VA examiner referenced the Veteran's previous gastrointestinal testing performed over the years.  The findings reported appear to be adequate, and there is nothing in the November 2014 VA examination report that leads the Board to believe the examination was less than complete and/or inadequate.  The Board also notes that nothing suggests that the VA examiner was not competent to perform the required examination and testing.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (holding that VA may satisfy its duty to assist by providing a medical examination conducted by someone who is able to provide "competent medical evidence" under 38 C.F.R. § 3.159(a)(1) , and such an examiner need not be a physician).  Therefore, the Board finds that the VA examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

During the December 2012 Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

II. Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

The elements of a valid claim for direct service connection are: (1) competent and credible evidence of a current disability; (2) competent and credible evidence of 
in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the current disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. 
§ 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability). "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran underwent an endoscopy in July 1998, which resulted in a diagnosis of reflux esophagitis.  A September 1998 endoscopy was within normal limits.  A November 1999 esophagogastroduodenoscopy (EGD) resulted in a diagnosis of esophagitis.  While on active duty, the Veteran had another endoscopy in May 2005, which resulted in a specific notation that there was no evidence of esophagitis.  A clinical evaluation, blood analysis, and an upper gastrointestinal series done in May 2008 by a VA examiner resulted in no pathology consistent with a diagnosis of esophagitis.  A 2011 EGD showed no esophagitis.  A May 2012 evaluation showed a normal study.  Another VA examination performed in November 2014 confirmed only a diagnosis of GERD, and the examiner noted that the Veteran did not have an esophageal stricture (esophagitis).    

In short, there is a complete absence of any post-1999 records, or any documented evidence, of diagnosed esophagitis.  The Veteran was advised that he should submit recent medical evidence that established such a diagnosis.  To date, no records have been submitted.

A current disability exists when there is a disability when a claim for it is filed, or at any time during the pendency of such claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).   The Veteran submitted his claim in June 2007.  There is no medical evidence that he has had esophagitis at any point from that time to present.     

The Board is also cognizant of the holding in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In Romanowsky, the Court held that, when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis" is a factual finding to be made by the Board in the first instance." 

However, the evidence in this case does not demonstrate a diagnosis of esophagitis at any point during the claim period, or any recent diagnoses prior to the filing of the claim for service connection.  The record does, however, contain multiple confirmations of a GERD diagnosis (for which the Veteran is currently service-connected) by multiple physicians and examiners.  None of the medical professionals noted any impressions of esophagitis, and did not diagnose the Veteran with such.

The Board acknowledges the Veteran's assertions that he currently has persistent or recurrent symptoms of esophagitis.  He specifically has reported acid reflux and heartburn.  The Veteran is competent to report such symptoms and his assertions are credible.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  But he is not, however, competent to identify a specific gastrointestinal disorder - that can only be done by a medical professional.  38 C.F.R. § 3.159(a)(1) (2014); Duenas v. Principe, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The gastrointestinal system is complex and there are numerous disorders which sometimes have overlapping symptoms.  Indeed, the Veteran has been diagnosed as currently having GERD, which manifests in the very symptoms he has been ascribing to esophagitis.  As discussed above, he is service connected for GERD.  

In sum, esophagitis has not been shown by the preponderance of the medical and lay evidence.  The benefit of the doubt rule thus is not applicable.  Indeed, there can be no valid claim absent a current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Service connection for esophagitis is accordingly denied on this basis.     


ORDER

Entitlement to service connection for esophagitis is denied. 




____________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


